EXECUTION COPY

Exhibit 10.8
ASSIGNMENT, ASSUMPTION AND MODIFICATION OF NOTE
THIS ASSIGNMENT, ASSUMPTION AND MODIFICATION OF NOTE (“Assumption”) is dated
effective as of March 1, 2014 by and among Phillips 66 Company, a Delaware
corporation (“Original Borrower”), Phillips 66 Partners LP, a Delaware limited
partnership (“New Borrower”), and Phillips Gas Company Shareholder, Inc., a
Delaware corporation (“Lender”).
WITNESSETH:
WHEREAS, Original Borrower executed and delivered to Lender a Term Loan Note
dated February 13, 2014 in the original principal amount of One Hundred Sixty
Million and No/100’s Dollars ($160,000,000.00) (the “Original Note”), which
Original Note is attached hereto as Exhibit A ;
WHEREAS, as partial consideration for the contribution by Original Borrower to
New Borrower of certain assets, New Borrower will, with Lender’s consent, assume
Original Borrower’s obligations and liabilities under the Original Note, as
amended hereby;
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Original Borrower hereby irrevocably assigns to New Borrower, without recourse
to Original Borrower, all of Original Borrower’s obligations under the Original
Note, as amended by this Assumption. New Borrower hereby assumes, as its direct
and primary obligation, all of Original Borrower’s obligations under the
Original Note, as amended by this Assumption, and agrees to pay Lender the
outstanding principal balance due on, and all interest which accrues on and in
accordance with the terms of, the Original Note as amended hereby. From and
after the date hereof, all references in the Original Note to “Borrower” as
defined in the Original Note shall be deemed to be a reference to New Borrower
as the Borrower.


2.The parties hereto agree that, as of the date hereof (a) the outstanding
principal balance on the Original Note is One Hundred and Sixty Million and
No/100’s Dollars ($160,000,000.00) and (b) there is no “Event of Default” (as
defined under the Original Note) or any event which, with the passage of time or
the giving of notice, or both, would become an “Event of Default.”


3.The Original Note is amended as follows:


(a)
Subsection (c) under “Event of Default” on page 2 is hereby amended in its
entirety to read as follows:




1



--------------------------------------------------------------------------------

EXECUTION COPY

“ (c)(i) Phillips 66, a Delaware corporation, ceases to own, directly or
indirectly, a majority of the equity interests of, or ceases to Control, the
Borrower’s general partner (the “General Partner”); or (ii) the General Partner
ceases to be the sole general partner of, or ceases to Control, the Borrower.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person or entity,
whether through the ability to exercise voting power, by contract or otherwise.”


(b)
A new paragraph is added at the end of the Original Note as follows:



“It is hereby understood and agreed that the General Partner shall have no
liability, as general partner or otherwise, for the payment of any amount owing
or to be owing hereunder. Lender agrees for itself and its successors and
assigns that no claim arising against Borrower under this Note shall be asserted
against the General Partner or its assets. Notwithstanding the foregoing,
nothing in this paragraph shall be construed so as to prevent Lender from
commencing any action, suit or proceeding with respect to or causing legal
papers to be served upon the General Partner for the purpose of obtaining
jurisdiction over Borrower.”


(c)
The Original Note as amended hereby will be guaranteed by a guaranty to be
executed and delivered by the Original Borrower as of the date hereof in the
form attached hereto as Exhibit B (the “Guaranty”).



4.
The parties hereto intend that, except as provided in this Assumption, this
Assumption shall not release, diminish, impair, reduce, or, except as expressly
stated herein, otherwise affect any of the obligations under the Original Note.
The parties hereto agree to take such further action as may be necessary or
appropriate to effect the purposes of this Assignment.



5.
Lender hereby releases the Original Borrower from its obligations under the
Original Note, as amended hereby, and agrees that Original Borrower is no longer
a “Borrower” under the Original Note. From and after the date hereof, Original
Borrower will be liable only as guarantor under the Guaranty.



6.
This Assumption and the rights and obligations of the parties under this
Assumption shall be governed by and construed and interpreted in accordance with
the laws of the State of Texas, without giving effect to the principles of
conflicts of laws of that state. This Assumption is binding on and shall inure
to the benefit of the signatories hereto


2



--------------------------------------------------------------------------------

EXECUTION COPY

and their respective successors and assigns. This instrument may be executed in
one or more counterparts, including electronic, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile or other
electronic transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


7.
THIS ASSUMPTION REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES HERETO.

    
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

3



--------------------------------------------------------------------------------

EXECUTION COPY







ORIGINAL BORROWER:
Phillips 66 Company


By:/s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer




NEW BORROWER:
Phillips 66 Partners LP


By: Phillips 66 Partners GP LLC, its
General Partner


By:/s/ Brian R. Wenzel    
Name: Brian R. Wenzel                
Title: Vice President and Treasurer




LENDER:
Phillips Gas Company Shareholder, Inc.


By:/s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer



4



--------------------------------------------------------------------------------








EXHIBIT A




[Attach Executed Original Note]








--------------------------------------------------------------------------------






EXECUTION COPY


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. IT MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM
UNDER SAID ACT.


TERM LOAN NOTE
$160,000,000.00
February 13, 2014



For value received, the undersigned Phillips 66 Company, a Delaware corporation,
with principal offices at 3010 Briarpark Drive, Houston, TX 77042 (“Borrower"),
hereby promises to pay to the order of Phillips 66 Gas Company Shareholder,
Inc., a Delaware corporation, with principal offices at 3010 Briarpark Dr.,
Houston, TX 77042 (“Lender"), the principal amount of One Hundred Sixty Million
and No/100’s Dollars ($160,000,000.00) (the "Loan") all as required by this Term
Loan Note (this "Note"). The Loan is not revolving and any amounts repaid may
not be reborrowed by Borrower.


Subject to the terms mad conditions of this Note, Borrower agrees to repay to
Lender the aggregate outstanding principal balance of the Loan, together with
accrued and unpaid interest thereon as set forth below, on February 28, 2019
(the "Maturity Date") or such earlier date upon which the maturity of the Loan
may have been accelerated pursuant to the terms hereof.


The Loan shall bear interest on the unpaid principal balance, from the date of
borrowing to the date of payment at the rate of three percent (3%) per annum.
Such interest shall be (i) calculated based upon a year of 360 days for the
actual number of days elapsed and (ii) paid, as applicable, (A) quarterly in
arrears on the first day following the last day of each calendar quarter,
beginning on July 1, 2014, and (B) on the Maturity Date. If Borrower fails to
pay any principal or interest payment as and when due, any amount not paid shall
bear interest at the rate of five percent (5 %) per annum instead of the
interest rate stated above, from the date due to the date on which such amount
is paid in full.


Notwithstanding the foregoing or any other provision of this Note, interest on
the Loan and other amounts due hereunder at any time shall be limited to the
highest lawful rate that may be charged under the laws of the State of Texas at
such time (the "Highest Lawful Rate"). It is the intention of Lender and
Borrower to conform strictly to any applicable usury laws. Accordingly,
notwithstanding any term of this Note to the contrary, if Lender contracts for,
charges, or receives any consideration that constitutes






--------------------------------------------------------------------------------




interest in excess of the Highest Lawful Rate, then any such excess shall be
canceled automatically and, if previously paid, shall at Lender’s option be
applied to the outstanding amount of the Loan or refunded to Borrower. In
determining whether any interest exceeds the Highest Lawful Rate, such interest
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread in equal parts throughout the term of this Note.


Lender shall record in its records the amount of all payments of principal and
interest on the Loan. Any failure of Lender to make such recordings, however,
shall not affect Borrower’s repayment obligations. Lender’s records shall be
presumptive evidence of the principal and interest owed by Borrower, absent
manifest error.


All payments made under this Note shaI1 be made without setoff or counterclaim
not later than 5:00 P.M. (Houston, Texas, time) on the day when due in lawful
money of the United States of America to Lender at its address set forth above
or such other location as Lender shall designate in writing to Borrower.
Whenever any payment to be made under this Note shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest. "Business Day" means a day other than a
Saturday, Sunday or other day on which commercial banks in Houston, TX are
authorized or required by law to close.


If any one or more of the following events (each, an "Event of Default") shall
occur and be continuing:


(a) Borrower shall fail to pay (i) any principal of the Loan as and when due in
accordance with the terms hereof; (ii) any interest on the Loan within five
Business Days after any such interest becomes due in accordance with the terms
hereof; or (iii) any other amount payable hereunder, within ten Business Days
after any such other amount becomes due in accordance with the terms hereof; or


(b) Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian or the like of itself or of all or a
substantial part of its property, (ii) become unable, admit in writing its
inability or fail to pay its debts generally as they become due, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) commence a voluntary case under the federal bankruptcy laws of
the United States of America or file a voluntary petition or answer seeking
reorganization, an arrangement with creditors or an order for relief or seeking
to take advantage of any insolvency law or file an answer admitting the material
allegations of a






--------------------------------------------------------------------------------




petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or action shall be taken by it for the purpose of effecting any of
the foregoing, or (vi) if without the application, approval or consent of
Borrower, a proceeding shall be instituted in any court of competent
jurisdiction, under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors, seeking in respect of Borrower an order for relief or an
adjudication in bankruptcy, reorganization, dissolution, winding up,
liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of Borrower or of all or any substantial all of its assets, or other like
relief in respect thereof under any bankruptcy or insolvency law, and, if such
proceeding is being contested by Borrower in good faith, the same shall (A)
result in the entry of an order for relief or any such adjudication or
appointment or (B) continue undismissed or unstayed for any period of 90
consecutive days; or


(c) Phillips 66 ceases to own, directly or indirectly, a majority of the equity
interests of, or ceases to Control, the Borrower. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person or entity, whether through
the ability to exercise voting power, by contract or otherwise;


then, and in any such event, (A) if such event is an Event of Default specified
in clauses (iv), (v) or (vi) of clause (b) above, automatically the Loan (with
accrued interest thereon) shall immediately become due and payable and (B) if
such event is any other Event of Default, Lender may by notice of default to
Borrower, declare the Loan (with accrued interest thereon) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
Presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and all other notices of any kind are hereby expressly waived by
Borrower.


No failure or delay by Lender to exercise any right or power shall operate as a
waiver thereof, nor shall any partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power
preclude any other or further exercise of such right or power. No waiver of any
right or power of Lender in this Note shall be effective unless given in writing
signed by Lender. This Note may not be amended or modified except by a writing
signed by the parties hereto. All notices under this Note shall be in writing
and delivered to the parties hereto at their respective principal offices stated
at the beginning hereof.








--------------------------------------------------------------------------------




Borrower shall reimburse Lender on demand for any fees or other expenses
reasonably incurred by Lender in connection with the enforcement of this Note
and the collection of the Loan and any other amounts due Lender hereunder.


This Note shall be binding on and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Lender may assign its lights
and obligations under this Note without Borrower’s consent. Borrower may not
assign this Note or delegate any of its duties hereunder without the express
written consent of Lender.


Borrower expressly represents and warrants to Lender that (i) no promise or
agreement not expressed in this Note has been made by Lender, (ii) Borrower is
not relying upon any statement or representation of Lender and (iii) Borrower is
relying on its own judgment and has been represented by legal counsel other than
Lender in this matter.


This Note shall be construed in accordance with and governed by the laws of the
State of Texas. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.


If any term or provision of this Note shall be determined to be illegal or
unenforceable, all other terms and provisions of this Note shall nevertheless
remain effective and shall be enforced to the fullest extent permitted by
applicable law.


Borrower agrees (a) to furnish upon request to Lender such further information,
(b) to execute and deliver to each other such other documents, and (c) to do
such other acts and things, all as Lender may reasonably request for the purpose
of carrying out the intent of this Note.


THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.




[Remainder of page intentionally blank; signature page follows]








--------------------------------------------------------------------------------






Executed as of the day and year first above written.


BORROWER:
PHILLIPS 66 COMPANY
By:
/s/ Brian R. Wenzel
Name:
Brian R. Wenzel
Title:
Vice President and Treasurer







--------------------------------------------------------------------------------






EXHIBIT B


Form of Guaranty Attached






--------------------------------------------------------------------------------






GUARANTY


This Guaranty (“Guaranty”) dated effective as of March 1, 2014, is made by
Phillips 66 Company, a Delaware corporation (“Guarantor”), in favor of Phillips
Gas Company Shareholder, Inc., a Delaware corporation (“Guaranteed Party”).
WITNESSETH:
WHEREAS, Phillips 66 Partners LP, a Delaware limited partnership (“PSXP”), is an
indirect subsidiary of Guarantor and a publicly traded master limited
partnership; and
WHEREAS, Guaranteed Party is a wholly-owned subsidiary of Guarantor and is
currently owed $160,000,000.00 by Guarantor pursuant to that certain Term
Promissory Note dated as of February 13, 2014 ( as amended, modified, restated
or renewed, the “Note”);
WHEREAS, as partial consideration for the contribution by Guarantor to PSXP of
certain assets, PSXP will, with Guaranteed Party’s consent, assume Guarantor’s
obligations and liabilities under the Note;
WHEREAS, Guaranteed Party’s consent to such assignment and assumption is subject
to the condition that Guarantor execute this Guaranty in favor of Guaranteed
Party;
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees as follows:
1.    Guaranty. Guarantor unconditionally and absolutely guarantees, as a
continuing guaranty of payment and not merely collection, the payment of all
monies owed by PSXP to Guaranteed Party that become due and payable in
accordance with the terms of the Note (the “Guaranteed Obligations”) plus
Guaranteed Party’s reasonable costs and expenses, including reasonable
attorney’s fees, incurred by Guaranteed Party to collect the underlying
indebtedness or to enforce any of its rights hereunder (the “Collection Costs”).
If Guaranteed Party notifies Guarantor in writing by proper notice that
Guaranteed Party is drawing on this Guaranty for the payment of all or any part
of the Guaranteed Obligations, Guarantor shall pay or cause to be paid the
amount of such Guaranteed Obligations to Guaranteed Party within five Business
Days after receipt of such notice. “Business Day” means a day other than a
Saturday, Sunday or other day on which commercial banks in Houston, TX are
authorized or required by law to close.
2.    Limit. Guarantor’s liability under this Guaranty is specifically limited
to the payment of the Guaranteed Obligations that PSXP is expressly required to
pay under the Note (even if such






--------------------------------------------------------------------------------




Guaranteed Obligations are deemed to be damages), plus any Collection Costs.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHALL NOT
BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN
TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED FOR IN THE NOTE TO BE DUE FROM PSXP TO GUARANTEED
PARTY.
3.    Term. This Guaranty shall terminate on full and final payment of the
Guaranteed Obligations.
4.    Nature of Guaranty. Guarantor’s obligations hereunder with respect to any
Guaranteed Obligation shall not be limited, diminished, or otherwise affected by
the existence, validity, enforceability, perfection, release, or extent of any
collateral for such Guaranteed Obligations. Guaranteed Party will not be
obligated to file any claim relating to the Guaranteed Obligations owing to it
in the event that PSXP becomes subject to a bankruptcy, reorganization, or
similar proceeding, and the failure of Guaranteed Party to so file shall not
affect Guarantor’s obligations hereunder. If after receipt from PSXP of any
payment of all or any part of the Guaranteed Obligations, Guaranteed Party is
compelled to surrender or voluntarily surrenders such payment to any person
because such payment is or may be avoided, invalidated, set aside, or determined
to be a preference, fraudulent conveyance, or impermissible set-off under
bankruptcy, insolvency, reorganization or similar laws affecting creditor’s
rights, then the Guaranteed Obligations or part thereof intended to be satisfied
shall be reinstated or returned by Guaranteed Party, and this Guaranty shall
continue to be effective as if such payment had not been made or value received
notwithstanding any revocation thereof.
5.    Representations and Warranties. Guarantor represents and warrants to
Guaranteed Party on the date hereof that (a) it is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it was
organized and has the power and authority to execute, deliver and perform this
Guaranty; (b) the execution, delivery and performance of this Guaranty require
no action by, or filing with, any governmental body or any court having
jurisdiction over Guarantor; and (c) this Guaranty constitutes the legal, valid
and binding obligations of Guarantor, enforceable against Guarantor in
accordance with its terms, subject, as to enforceability only, to applicable
bankruptcy, moratorium, insolvency or similar laws affecting the rights of
creditors generally and to general principles of equity.
6.    Subrogation. Subject to the second sentence of this paragraph, Guarantor
waives its right to be subrogated to the rights of Guaranteed Party against PSXP
with respect to any Guaranteed Obligations paid by Guarantor until all
Guaranteed Obligations have been paid in full to Guaranteed Party and Guarantor
has fully satisfied all of Guarantor’s obligations under this Guaranty. If
Guarantor shall make any payment to Guaranteed Party pursuant to this Guaranty,
it shall (to the extent of the payment(s) so made) be subrogated to Guaranteed
Party’s rights against PSXP;






--------------------------------------------------------------------------------




provided, however, that Guarantor agrees that it shall take no action to
exercise such rights until the payment in full to Guaranteed Party of all
Guaranteed Obligations of PSXP under the Note.
7.    Amendment of Guaranty. No term or provision of this Guaranty shall be
amended, modified, waived, or supplemented except in writing signed by Guarantor
and Guaranteed Party.
8.    Waivers. Guarantor hereby waives (a) notice of acceptance of this
Guaranty; (b) presentment and demand concerning the liabilities of Guarantor;
(c) any right to require that any action or proceeding be brought against PSXP
or any other person, or to require that Guaranteed Party seek enforcement of any
performance against PSXP or any other person, prior to any action against
Guarantor under the terms hereof; (d) notice of any modifications, renewals,
replacements, or extensions of the Note; (e) notice of any extension of time for
the payment of sums due and payable to Guaranteed Party; (f) with respect to any
notes or evidences of indebtedness received by Guaranteed Party from PSXP,
notice of presentment, demand for payment or notice of protest; and (g) notice
of any dishonor or default by, or disputes with, PSXP. Except as to applicable
statutes of limitation, no delay of Guaranteed Party in the exercise of, or
failure to exercise, any rights hereunder shall operate as a waiver of such
rights or a release of Guarantor from any obligations hereunder. Guarantor
consents to the renewal, compromise, extension, acceleration or other changes in
the time of payment or other terms of the Guaranteed Obligations, any acceptance
or release of collateral, or any changes or modifications to the terms of the
Note, without in any way releasing or discharging Guarantor from its obligations
hereunder.
9.    Notice. Any notice, request, instruction, correspondence or other document
to be given hereunder (herein collectively called “Notice”) shall be in writing
and delivered personally or mailed by certified mail, postage prepaid and return
receipt requested, or by facsimile, to Guarantor or to Guaranteed Party at their
respective addresses set forth below. Notice given by personal delivery or mail
shall be effective upon actual receipt. Notice given by facsimile shall be
effective upon actual receipt if received during the recipient’s normal business
hours, or at the beginning of the recipient’s next business day after receipt if
not received during the recipient’s normal business hours. Guarantor and
Guaranteed Party may change any address to which Notice is to be given to such
party by giving Notice thereof as provided above.
If to Guaranteed Party:
Phillips 66 Gas Shareholder, Inc.
Attn: Vice President and Treasurer
Houston Operations Center (HOC)
1075 W. Sam Houston Parkway N., Ste 200
Houston, TX 77043
Facsimile: 832-765-0210
If to Guarantor:


Phillips 66 Company
Attn: Vice President and Treasurer
Houston Operations Center (HOC)
1075 W. Sam Houston Parkway N., Ste 200
Houston, TX 77043
Facsimile: 832-765-0210









--------------------------------------------------------------------------------






10.    Assignability. This Guaranty (a) may be assigned by Guaranteed Party
without Guarantor’s consent and (b) may not be assigned by Guarantor without the
prior written consent of Guaranteed Party.
11.    GOVERNING LAW. THIS GUARANTY SHALL BE IN ALL RESPECTS GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
12.    FINAL AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.


[Remainder of page intentionally blank; signature page follows]






                        






--------------------------------------------------------------------------------






        
PHILLIPS 66 COMPANY
By:
/s/ Brian R. Wenzel
Name:
Brian R. Wenzel
Title:
Vice President and Treasurer

    




